Citation Nr: 0729867	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05 28-311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for cause of death, and if so, whether entitlement 
to service connection is warranted.  


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to January 1942, from February 1942 to May 
1942, in recognized guerilla forces from November 1944 to 
November 1945, and in the regular Philippine Army from 
November 1945 to February 1946.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 notice letter from the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been submitted to reopen the 
appellant's claim of service connection for cause of death. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for the cause of the veteran's death 
was denied by the RO in an April 2002 rating decision.  The 
appellant did not appeal the decision.

3.  Evidence received since the April 2002 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death.

4.  Competent evidence of a nexus between the veteran's 
service and the cause of his demise is not of record.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied service 
connection for the veteran's cause of death is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2007).

2.  The evidence since the April 2002 rating decision, which 
denied service connection for the cause of the veteran's 
death is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  There is no evidence that shows that a disease contracted 
in service caused the veteran's death, as the veteran did not 
show any symptoms of disease while in service, nor in the 
applicable presumptive period following service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the agency 
of original jurisdiction (AOJ) may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered.  The exception to this rule is described 
under 38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the April 2002 rating decision, which denied 
service connection for the veteran's cause of death, the 
pertinent evidence of record consisted of the veteran's 
service medical records; a medical certificate prepared by a 
municipal health officer showing that the cause of the 
veteran's death was cardio-pulmonary arrest, secondary to 
pneumonia; treatment records from Veterans Memorial Medical 
Center and Isabela Provincial Hospital; and an April 2001 
statement from the appellant.  The private physician's 
medical certificate stated that the veteran had symptoms of 
pulmonary tuberculosis from 1951 onward.  

In the April 2002 rating decision, the AOJ denied the claim 
stating that the veteran's death was not shown by the 
evidence of record to have been caused by a disease incurred 
either in service or within the presumptive period following 
service.  The AOJ explained that service medical records 
indicated that the veteran had not suffered from any disease 
while in service.  The appellant was notified of the denial 
in an April 2002 letter; this letter included the appellant's 
appeal rights, and she did not appeal the decision.  Thus, it 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

However, the appellant has since submitted an undated letter 
from a doctor which states that the veteran had symptoms of 
tuberculosis immediately following service.  The letter is 
new, in that it is evidence stating that the onset of the 
veteran's tuberculosis was immediately after service.  It is 
material, in that it relates to an unestablished fact 
necessary to establish the claim.  When the credibility of 
this letter is presumed, as required by Justus, the evidence 
is new and material, and the claim is deemed reopened.  

Service Connection

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2007).

Where a veteran served ninety days or more during a period of 
war and tuberculosis becomes manifest to a degree of 10 
percent within three years from date of termination of such 
service, tuberculosis shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's death certificate shows that the 
cause of the veteran's death was cardio-pulmonary arrest, 
secondary to pneumonia.  The appellant states that this 
pneumonia was caused by the veteran's tuberculosis, which the 
appellant states is a result of his military service.  

After reviewing the entire evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  At the outset, the Board notes that 
prior to the veteran's demise, service connection was not in 
effect for any disability, to include tuberculosis.  
Additionally, the competent, credible evidence of record 
fails to show that the cause of the veteran's death is 
service related, either on a direct or a presumptive basis.

The service medical records are silent with regard to any 
heart or pulmonary disorder.  Moreover, the competent and 
credible post-service medical evidence fails to demonstrate 
that any such disability manifested to a compensable degree 
within the requisite period after service.

The Board has carefully reviewed the undated but apparently 
recent letter from a doctor which discusses the history of 
the veteran's tuberculosis.  The letter states that the 
veteran's tuberculosis began immediately after service in 
1946, and that the veteran initially sought treatment from a 
local pharmacist, who prescribed medication.  The affidavit 
also states that, based on the evidence available to the 
doctor, the doctor believes that the veteran contracted 
pulmonary tuberculosis while in service.

However, the Board notes that this statement conflicts with a 
medical certificate from 1967 in which another doctor states 
that the veteran's symptoms began in 1951 and that the 
veteran first sought treatment in 1952.  

The Board finds the 1967 medical certificate to be more 
credible than the undated letter which was received by the 
AOJ in February 2005.  The 1967 medical certificate was 
prepared more contemporaneously with the ailment suffered by 
the veteran.  Additionally, the appellant has never contended 
that the veteran's tuberculosis began prior to 1951.  In a 
letter to the AOJ dated September 2006, the appellant stated 
"After careful study of all correspondences (sic) and 
records I have, I have found out:  a.  [t]hat my husband was 
ill of his disease causing death since 1951..."  Thus, the 
1967 medical certificate dating the onset of his symptoms to 
1951 is actually corroborated by a written statement from the 
appellant.  Therefore, the Board finds the 1967 certificate 
to be the most credible and probative evidence as to the 
onset of the veteran's pulmonary tuberculosis.  Consequently, 
even when assuming, without conceding, that the veteran's 
pulmonary tuberculosis is found to be connected to the 
pneumonia that caused the veteran's death, as previously 
noted, the pulmonary tuberculosis is not shown to have its 
onset in service or to be otherwise related to service.

The appellant contends that as pulmonary tuberculosis is a 
slow-acting disease, VA should account for this fact in 
determining service connection.  However, the rating schedule 
already does so, as a three year presumptive period is 
applied with regard to tuberculosis.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board further notes that, in the enabling 
legislation for § 3.307, 3.309, the United States Congress 
specifically set the presumptive period for tuberculosis at 
three years.  See 38 U.S.C.A. § 1112.  When the Board 
utilizes the most credible evidence, the Board determines 
that the tuberculosis began in 1951, which is approximately 
five years after the veteran left service.  There is no 
credible evidence pointing to the presence of symptomatology 
prior to that date.

In spite of the appellant's assertions presented on appeal, 
service connection for the cause of the veteran's death is 
not warranted.  Service connection was not in effect for any 
disability prior to his demise and the cause of the veteran's 
death is in no way service-related. 

Accordingly, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  Therefore, the 
claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 VCAA letter and its 
attachment.  In this letter, the AOJ informed the appellant 
that in order to substantiate a claim for service connection, 
the evidence needed to show what the veteran died from, that 
the veteran had a disease or injury in service, and that 
there is a relationship between the veteran's disease or 
injury and the veteran's death.  The letter also stated that 
the appellant should tell the AOJ "about any additional 
information that [the appellant wants the AOJ to obtain]."  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen her claim in the September 
and December 2004 VCAA letters.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The veteran was told to "[t]ell [the 
AOJ] about any additional information or evidence that you 
want us to try to get for you."  Therefore, the AOJ 
effectively informed the appellant of the four Pelegrini 
elements.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and has received records from both a regional 
hospital in the Philippines and the Veterans Memorial 
Hospital.

VA has not obtained a medical opinion with regard to 
determining whether the veteran's disability was service 
connected.  As there is no credible evidence of pulmonary 
tuberculosis prior to 1951, well outside the presumptive 
period set forth by 38 C.F.R. § 3.307 and there is no 
competent evidence linking it or the cause of the veteran's 
death to service, the Board finds that a medical opinion 
would not assist in adjudicating this claim.  VA is therefore 
not under an obligation to obtain a medical opinion with 
regard to this claim.  VA has fulfilled its duty to assist.  
See 38 U.S.C.A. § 5103A.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for cause of the veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


